Citation Nr: 1548455	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-37 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a headache disability.

4.  Entitlement to an initial rating higher than 30 percent for an anxiety disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to June 1955.

These matters come before the Board of Veterans' Appeals (Board) from June and October 2009 and March 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado.  In the June 2009 decision, the RO denied entitlement to service connection for a low back disability, and granted service connection for an anxiety disorder.  An initial 30 percent disability rating was assigned for the anxiety disorder, effective from August 26, 2008.  In the October 2009 decision, the RO denied entitlement to service connection for migraine headaches and entitlement to a TDIU.  In the March 2010 decision, the RO denied entitlement to service connection for a neck disability.  The RO in St. Petersburg, Florida currently has jurisdiction over the Veteran's claims.

The Veteran testified before the undersigned at a May 2015 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

In August 2015, the Executive in Charge at the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014). 

The Veteran had also perfected an appeal with regard to a claim of service connection for bilateral hearing loss.  In January 2015, the RO granted the claim of service connection for bilateral hearing loss, and thereby resolved the appeal as to that issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d)  (West 2014); McLendon v. Nicholson, 20 Vet. App. 79   (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410   (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83  .

In the present case, a November 2009 VA neurosurgery consultation note includes a diagnosis of chronic neck and low back pain with X-ray evidence of multilevel cervical stenosis.  Also, a January 2010 letter from a VA physician indicates that the Veteran experienced frequent headaches.  Thus, there is competent evidence of current back, neck, and headache disabilities.  The Veteran's service treatment records are unavailable and presumed to have been destroyed.  He contends that he injured his back in service due to a fall from a ladder in basic training and that he was hospitalized for two weeks as a result of the injury.  He also experienced neck problems and headaches in service, which he attributes to the positioning of his head while firing weapons.  He has reportedly continued to experience back, neck, and headache symptoms in the years since service.
J. Kleiner, M.D. indicated in a February 2010 letter that the Veteran was evaluated and found to have substantial benefit from a sacroiliac joint injection.  This confirmed that he had "sacroiliac joint dysfunction which developed as a consequence of the increased stiffness associated with his lumbar spine, a function of his injury during basic training and resultant surgical treatment."  There was no further explanation or reasoning provided for this opinion.

In sum, there is competent evidence of current back, neck, and headache disabilities, and claims of in-service back injury, and neck problems and headaches in service.  There is a medical opinion that the Veteran's current back problems are related to service and the Veteran's claim of a continuity of back, neck, and headache symptomatology in the years since service.  This evidence suggests that the Veteran may have current back, neck, and headache disabilities which may be related to service.  Thus, VA's duty to obtain examinations as to the nature and etiology of any current back, neck, and headache disabilities, is triggered.  Such examinations are needed to identify any current back, neck, and headache disabilities and to obtain medical opinions as to the etiology of any such disabilities.

As for the appeal for a higher initial rating for the service-connected psychiatric disability, the evidence suggests that the disability may have worsened since the Veteran's last VA examination in May 2009.  For example, an October 2011 VA social work consultation note reveals that the Veteran was experiencing increased depression and nightmares.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected psychiatric disability is triggered.

With respect to the claim for a TDIU, the Board recognizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10 ; Floore v. Shinseki, 26 Vet. App. 376, 381   (2013).  In light of the fact that adequate findings concerning the impact of the Veteran's psychiatric disability upon his employability are directly pertinent to both the rating assigned for his psychiatric disability and his potential entitlement to a TDIU and the fact that there is evidence of potential worsening of the psychiatric disability since the most recent VA examination, the Board finds that further medical findings as to the functional effects of the Veteran's service-connected disabilities (including his psychiatric disability) would be helpful in resolving the claim for a TDIU.

As the record currently stands, the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2015) are not met.  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b)  in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Also, the Veteran raised a claim of service connection for a bilateral knee disability by way of a July 2015 "Application for Disability Compensation and Related Benefits" form (VA Form 21-526EZ).  This issue has not yet been adjudicated and the unadjudicated claim as well as the service connection and higher initial rating issues on appeal are inextricably intertwined with the TDIU issue. 

Moreover, the Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015). The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4) .

The Veteran has reported that he was hospitalized for approximately two weeks in service following his claimed back injury.  This treatment occurred during basic training (during approximately the first 2 months of service) and was provided at Ft. Jackson, South Carolina (potentially Moncrief Army Community Hospital).  Although attempts have been made to obtain the Veteran's service treatment records and it has been determined that were likely destroyed, Ft. Jackson has not been directly contacted to attempt to obtain any available records.  Thus, further efforts should be taken upon remand to attempt to obtain any of the identified service treatment records from Ft. Jackson.

Additionally, a November 2011 VA psychiatry outpatient note reflects that the Veteran was referred to the Vet Center in Sarasota, Florida (Sarasota Vet Center) for psychiatric treatment.  There are no treatment records from this facility in the file and no attempts have been made to obtain any such records.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c) ; Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, the February 2010 letter from Dr. Kleiner at Spine Center of Innovation indicates that the Veteran had received relevant treatment at that facility.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken to obtain all relevant treatment records from Dr. Kleiner/Spine Center of Innovation.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Adjudicate the claim of service connection for a bilateral knee disability (see the July 2015 VA Form 21-526EZ).  This issue shall not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

2.  Contact Ft. Jackson, South Carolina (including Moncrief Army Community Hospital) and any other appropriate depository and request all available service treatment records (particularly all records of the Veteran's treatment for a back disability, a neck disability, and a headache disability in 1953).

If the above identified service treatment records cannot be obtained, take all necessary steps to search alternate sources of records, including following the procedures outlined in VA adjudication manual rewrite, M21-1MR. Specifically request records of any treatment reported by the Veteran.

All efforts to obtain these records must be documented. Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  If any of the Veteran's service treatment records from Ft. Jackson are missing or are otherwise unavailable, this fact shall also be documented and a formal finding of unavailability shall be made with notice to the Veteran and his representative.

4.  Obtain and associate with the file all records of the Veteran's treatment from the Sarasota Vet Center (see the November 2011 VA psychiatry outpatient note); all records contained in the Denver Vista electronic records system and dated from August 2012 through the present; all records contained in the Bay Pines Vista electronic records system and dated from October 2015 through the present; and all such relevant records from any other sufficiently identified VA facility.
All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

5.  Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a back disability, a neck disability, a headache disability, and a psychiatric disability from Dr. Kleiner/Spine Center of Innovation.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.

6.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current back, neck and/or headache disability. All indicated tests and studies shall be conducted.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current back, neck, and/or headache disability identified (or diagnosed since August 2008), the examiner shall indicate whether it at least as likely as not (50 percent probability or more) had its clinical onset in service, had its clinical onset in the year immediately following service (in the case of any currently diagnosed arthritis), or is related to the Veteran's reported back injury in service during basic training, is related to the positioning of the Veteran's head while firing weapons in service, is related to his reported neck symptoms in service, is related to his reported headaches in service, or is otherwise the result of a disease or injury in service.  

In formulating the above opinion, the examiner shall specifically acknowledge and comment on all back disabilities diagnosed since August 2008, the Veteran's reported back injury in service during basic training, and his reports of continuing back symptoms ever since service.  The absence of clinical evidence of treatment for back problems in service cannot, standing alone, serve as the basis for a negative opinion. 

In formulating the above opinion, the examiner shall specifically acknowledge and comment on all neck disabilities diagnosed since December 2009, the Veteran's reported neck symptoms in service, his contention that his neck disability is the result of the positioning of his head while firing weapons in service, and his reports of continuing neck symptoms ever since service.  The absence of clinical evidence of treatment for neck problems in service cannot, standing alone, serve as the basis for a negative opinion. 

In formulating the above opinion, the examiner shall specifically acknowledge and comment on all headache disabilities diagnosed since August 2009, the Veteran's reported headaches in service, his contention that his headaches are the result of the positioning of his head while firing weapons in service, and his reports of continuing headaches ever since service.  The absence of clinical evidence of treatment for headaches in service cannot, standing alone, serve as the basis for a negative opinion. 

The examiner must provide reasons for each opinion given.

7.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected anxiety disorder not otherwise specified.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's psychiatric disability and fully describe the impact of the disability on his occupational and social functioning.

The examiner must provide reasons for any opinion given.

8.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer all of the following questions:
(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (anxiety disorder not otherwise specified; bilateral hearing loss; and tinnitus) would, in combination or individually and without regard to any non service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

(b)  Would the above opinion change if a back disability, a neck disability, a headache disability, and/or a knee disability were considered service-connected disabilities?

The examiner must provide reasons for each opinion given.

9.  Thereafter, if the evidence reflects that the Veteran is unemployable due to service-connected disabilities and there is any period since August 2008 that he was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) , the AOJ shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b)  during those periods.

10.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655  (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




